



COURT OF APPEAL FOR ONTARIO

CITATION: Lochner v. Ontario (Attorney General), 2019 ONCA 52

DATE: 20190125

DOCKET: C65386

MacPherson, Brown and Nordheimer JJ.A.

BETWEEN

Lina Lochner and Silvano Lochner

Appellants/Informants

and

Ontario (Attorney General)

Respondent

Lina Lochner, in person

Hannah Freeman, for the respondent

Heard: December 10, 2018

On appeal from the judgment of Justice Anne Molloy of the
    Superior Court of Justice, dated May 14, 2018.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons and conclusions of Superior Court Justice
    Molloy and Justice of the Peace Wong.

[2]

The appeal is dismissed.


